Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-20 are pending.  

 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 

Independent Claims 1, and 17, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  receiving, data related to an entity's performance; calculating a plurality of efficiency metrics based on the raw data; identifying a recommended action based on one of the efficiency metrics; and implementing the recommended action.  

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, and 17 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to measuring efficiency of an organization which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, and “processor”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-16, and 18-20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 17 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 17 includes various elements that are not directed to the abstract idea. These elements include “system”, and “processor” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0040] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 3-5 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements are “trend indicator arrow”, and “graphically presenting (user interface)”. The “trend indicator arrow”, and “graphically presenting (user interface)” are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect/display data and the technology is not improved. At step 2B, this is conventional still, “trend indicator arrow”, and “graphically presenting (user interface)” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 

Dependent claims 11, 14, and 20 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements is the “machine learning model”. Using the model is considered a “particular technological environment “MPEP 2106.05h” at step 2A, Prong 2. Also, the machine learning model is merely used as a tool to perform an abstract idea at Step 2B.     Therefore, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 
Dependent claims 2, 6-10, 12-13, and 15-19 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-5, 11-12, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. US 2020/0005667 (hereinafter Baker).

Regarding Claim 1: 
A method for measuring efficiency, comprising: 
in an information processing apparatus comprising at least one computer processor: (Baker Figs. 2-3 [0009], “apparatus comprises at least one processor”.) 
receiving, from an enterprise software program, raw data related to an entity's performance; (Baker [0032], “receive and analyze performance information/data”. Baker [0062], “receive raw performance information/data as input …. Receive one or more current and/or historical metrics for one or more team member as input”.) 
calculating a plurality of efficiency metrics based on the raw data; (Baker [0032], “an analysis computing entity 200 is configured to train a recommendation model using one or more machine learning algorithms; receive and analyze performance information/data corresponding to determine one or more corresponding KPIs”. Baker [0064], “pre-processes the raw performance information/data to generate one or more metrics corresponding to KPIs therefrom”.) 
identifying a recommended action based on one of the efficiency metrics; and automatically implementing the recommended action.   (Baker [0032], “operate the recommendation model to identify coaching opportunities, determine a priority for completing coaching opportunities, determine a recommendation for completing coaching opportunities, and/or generating pre-filled coaching forms; providing metrics, prioritized actions items”. Baker [0056], “if the metric A value for a second team member is less than 85%, a coaching feedback opportunity corresponding to the second team member may be identified to suggest that the team leader provide recommendation”. Baker [0059], “the recommendation model may automatically populate one or more administrative fields of the coaching form”. Also, see [0051])  

Regarding Claims 17: 
Claim 17 is rejected under the same rational as claim 1.

Regarding Claim 3: 
Baker disclose the method of claim 1, further comprising: 
Baker further teach graphically presenting at least one of the efficiency metrics with a trend indicator based on at least a prior efficiency metric.  (Baker [0004], “a trend in one or more metric values”. Baker [0080], “a short term trend in the metric for the team (e.g., amount that the metric value has gone up or down since the previous update … a long term trend in the metric for the team (e.g., amount that the metric value has gone up or down since this time yesterday, this time last week, last month, and/or the like)) 
Regarding Claim 4: 
Baker disclose the method of claim 3, 
Baker further teach wherein the trend indicator comprises an arrow.  (Baker Figs. 5-6 shows that the trend indicator comprises an arrow. See below)

    PNG
    media_image1.png
    38
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    57
    688
    media_image2.png
    Greyscale

Regarding Claim 5: 
Baker disclose the method of claim 1, further comprising: 28PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500348 
Baker further teach graphically presenting at least one of the efficiency metrics with a comparison to an efficiency metric for a similarly situated entity.  (Baker [0059], “comparing one or more metrics and/or metric trends corresponding to the team member(s) associated with the completed action”. Baker [0080], “compare the performance of their team to the organization or groups of teams”.) 
Regarding Claim 11: 
Baker disclose the method of claim 1, 
Baker further teach wherein the recommended action is identified using a trained machine learning model.  (Baker [0006], “the recommendation may be determined using a recommendation model trained using machine learning”. Bake [0032], “train a recommendation model using one or more machine learning algorithms”. Also, see [0053]) 
Regarding Claims 20: 
Claim 20 is rejected under the same rational as claim 11.
Regarding Claim 12: 
Baker disclose the method of claim 1, further comprising:
Baker further teach receiving, from the enterprise software program, updated raw data related to the entity's performance following the implementation of the recommended action; re-calculating the one efficiency metric; and updating a recommended action database based on the recommended action and the calculated and re-calculated efficiency metric.   (Baker [0051], “metrics are real time metrics …. Analyzed periodically (e.g., every hour) and the metrics may be updated accordingly. Baker [0058], “outcome indicator may be determined within minutes of coaching opportunity being completed, one or more hours after the coaching opportunity has been completed, and/or the like. The outcome of the coaching opportunity may be determined by comparing one or more metrics and/or metrics trends corresponding to the member(s) associated with the completed coaching opportunity before and after the coaching opportunity”. Also, see [0052]) 
Regarding Claim 15: 
Baker disclose the method of claim 1, 
Baker further teach wherein the enterprise software program comprises an approval system, a human resources (HR) system, an email system, a document storage system, and a calendar or scheduler system.  (Baker [0052], “coach one or more member via email …. Storage are (e.g., comprising person-agnostics regarding a coaching opportunity”. Baker [0067], “a data collection computing entity 100 for storage in memory”.) 
Regarding Claims 19: 
Claim 19 is rejected under the same rational as claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. US 2020/0005667 (hereinafter Baker) in view of https://hbr.org/2017/08/what-we-learned-about-bureaucracy-from-7000-hbr-readers (hereinafter Hamel). 

Regarding Claim 2: 
Baker disclose the method of claim 1 but, does not specifically teach or disclose, however, Hamel, in the same field of endeavor teaches , wherein the efficiency metric comprises at least one of a disempowerment efficiency metric, a bloat efficiency metric, a politics efficiency metric, an inertia efficiency metric, a risk aversion efficiency metric, an insularity efficiency metric, and a friction efficiency metric.  (Hamel page 2, aggregating responses across seven categories of bureaucratic drag: bloat, friction, insularity, disempowerment, risk aversion, inertia, and politic”.)
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Baker, to include the feature of including different data, as taught by Hamel, in order to allow the wherein the efficiency metric to include a disempowerment efficiency metric, a bloat efficiency metric, a politics efficiency metric, an inertia efficiency metric, a risk aversion efficiency metric, an insularity efficiency metric, and a friction efficiency metric (Hamel page 2). Also, it will allow the system to provide tips regarding how to improve the efficiency metric. 



	 
Regarding Claims 18: 
Claim 18 is rejected under the same rational as claim 2.
Claims 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. US 2020/0005667 (hereinafter Baker) in view of Mosquera et al. US 2019/0317754 (hereinafter Mosquera). 
Regarding Claim 7: 
Baker disclose the method of claim 1 but, does not specifically teach or disclose, however, Mosquera, in the same field of endeavor teaches wherein the step of automatically implementing the recommended action comprises: communicating the recommended action to the enterprise software program, whereby the enterprise software program implements the recommended action. (Mosquera [0059], “automatically connect these steps together to be performed in sequences that manual configuration is minimized, or even not required at all”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Baker, to include the feature of the software program, as taught by Mosquera, in order to allow the system to communicate an action to the software to implements the action automatically (Mosquera [0059]). 

Regarding Claim 9: 
Baker disclose the method of claim 1 but, does not specifically teach or disclose, however, Mosquera, in the same field of endeavor teaches wherein the recommended action comprises updating hardware infrastructure.  (Mosquera [0070-0073], “provide analytics, metrics, and statistics about the software development cycle ….. provide machine intelligence to recommend steps to take to improve the software development cycle … recommendation system that uses the results of the machine learning to recommend one or more actions for a developer to perform to most likely lead to a successful deployment”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Baker, to include the feature of the software program, as taught by Mosquera, in order to allow the system to communicate an action to the software to implements the action automatically (Mosquera [0059]). Also, it allow the system to provide analytics, metrics and statistics about the software development cycle. 

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. US 2020/0005667 (hereinafter Baker) in view of Ruble et al. US 2021/0027231 (hereinafter Ruble). 
Regarding Claim 6: 
Baker disclose the method of claim 1 but, does not specifically teach or disclose, however, Ruble, in the same field of endeavor teaches wherein the raw data comprises at least one of a number of direct reports for managers, a number of approvers in an approval chain, an average tenure for a manager, an amount of personnel change, an age of hardware infrastructure, and an amount of time spent on internal meetings.  (Ruble [0028], “other data (e.g., meeting information) with each other”. Ruble [0037], “metrics obtained by the aggregate enterprise performance metrics include … percentage of collaboration internal”. Ruble [0071], “includes an internal/external collaboration index 1202, an interval vs. external collaboration graph 1204”.)  
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Baker, to include the feature of including different raw data, as taught by Ruble, in order to generate a recommendation action based on knowledge worker productivity/meeting data (Ruble [0096]).

Regarding Claim 8: 


Baker disclose the method of claim 1 but, does not specifically teach or disclose, however, Ruble, in the same field of endeavor teaches wherein the recommended action comprises limiting a number of meetings.  (Ruble [0096], “generating a first recommendation based on the knowledge worker productivity index; generating a second recommendation based on the meeting culture”)

    PNG
    media_image3.png
    801
    1668
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Baker, to include the feature of including different raw data, as taught by Ruble, in order to generate a recommendation action based on knowledge worker productivity/meeting data (Ruble [0096]). Also, allow the system to limit a number of meetings based on received performance data. 

Regarding Claim 10: 
Baker disclose the method of claim 1 but, does not specifically teach or disclose, however, Ruble, in the same field of endeavor teaches wherein the recommended action comprises changing an email filtering parameter.  (Ruble [0031-0032], “GUI indicates a recommendation based on the enterprise performance indexes …. Detects a selection of a recommended action from the recommendation …. Pre-filled parameters configure the programmatic client 108 to prevent from retrieving or sending emails between 10pm and 6am on weekdays and all day on weekend. Results in a change of the performance index of the enterprise”. Also, see [0045]) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Baker, to include the feature of including different raw data and filtering feature, as taught by Ruble, in order to generate a recommendation action based on knowledge worker productivity/meeting data (Ruble [0096]). Also, allow the system to limit a number of meetings based on received performance data and changing an email filtering parameter (Ruble [0031-0032]).

Claims 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. US 2020/0005667 (hereinafter Baker) in view of Gudla et al. US 2006/0190310 (hereinafter Gudla). 
Regarding Claim 13: 
Baker disclose the method of claim 1, 
Baker further teach wherein at least one of the plurality of efficiency metrics is calculated by applying [[weightings]] to the raw data.  (Baker [0063], “between the input layer and the output later …. The weight of the links to the one or more nodes of the preceding layer and/or to one or more nodes of the succeeding layer are modified and/or evolved through the training of the recommendation model”.) but, specifically fails to disclose applying weightings to the raw data
However, Gudla teaches the following limitation: 
wherein at least one of the plurality of efficiency metrics is calculated by applying weightings to the raw data.  (Gudla [0037], “weight assigned to the analysis reports in comparison with personal insight and experience”. Gudla [0047], “weighted random … the simulated data may be used to modify data sets, data row, and data groups”. Gudla [0117], “the data set, as a whole, is a probabilistically weighted combination of the defined data groups”. Also, see [0063], [0127] and [0234]) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Baker, to include the feature of applying weights, as taught by Gudla, in order to generate an efficiency metrics based on applying weightings to the raw data (Gulda [0037], and [0117]). Also, it will improve the business metrics of a given organization (Gudla [0057]).

Regarding Claim 14: 
Baker disclose the method of claim 13, 
Baker further teach wherein the [[weightings]] are selected using a trained machine learning model.  (Baker [0063], “between the input layer and the output later …. The weight of the links to the one or more nodes of the preceding layer and/or to one or more nodes of the succeeding layer are modified and/or evolved through the training of the recommendation model …. Such that the recommendation model may accurately mimic and/or predict one or more outcome indicators corresponding to a completed coaching opportunity of the training data set based on the corresponding input (e.g., performance information/data)”. Baker [0114], “recommendation model benefits from learning (via one or more machine learning)”.) but, specifically fails to disclose weightings 
However, Gudla teaches the following limitation: 
weightings to the raw data.  (Gudla [0037], “weight assigned to the analysis reports in comparison with personal insight and experience”. Gudla [0047], “weighted random … the simulated data may be used to modify data sets, data row, and data groups”. Gudla [0117], “the data set, as a whole, is a probabilistically weighted combination of the defined data groups”. Also, see [0063], [0127] and [0234]) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Baker, to include the feature of applying weights, as taught by Gudla, in order to generate an efficiency metrics based on applying weightings to the raw data (Gulda [0037], and [0117]). Also, it will improve the business metrics of a given organization (Gudla [0057]).

Regarding Claim 16: 
Baker disclose the method of claim 1, further comprising: 
Baker further teach graphically presenting the efficiency metric (Baker Figs. 5-9 [0007], “graphical representations of one or more metrics corresponding to KPIs for the team and/or individual teach member, graphical representations of trends in or more metrics corresponding to KPIs, information/data (and/or a graphical representation thereof) regarding which metrics are most important for achieving one or more team and/or team member goals, and/or the like”.) but, specifically fails to disclose generating hypothetical raw data for a hypothetical change; calculating a hypothetical efficiency metric based on the hypothetical change; and [..]and the hypothetical efficiency metric.
However, Gudla teaches the following limitations: 
generating hypothetical raw data for a hypothetical change; calculating a hypothetical efficiency metric based on the hypothetical change; and [..]and the hypothetical efficiency metric. (Gudla [0277], “the output can be collated and used to provide generalized recommendations regarding optimal application of particular business rules. Output based various bodies or libraries of hypothetical, historical, and hybrid data can be used to provide third party clients with data for planning and strategy in connection with their own business rules and operations which have not yet been implemented”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Baker, to include the feature of applying weights and the use of hypothetical raw data , as taught by Gudla, in order to generate an efficiency metrics based on applying weightings to the raw data and hypothetical raw data (Gulda [0037], and [0117]) to calculate and generate the hypothetical efficiency metrics. it will improve the business metrics of a given organization (Gudla [0057]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khante et al. US 10,592,525: conversion of cloud computing platform data for ingestion by data intake and query system. See Fig. 17
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624